DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Frank J. Bonini Jr. on 07/14/2022.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 13 delete “actuating means comprising the means for adjusting a” and replace with --at least one actuating means comprising means for adjusting the--.
In claim 1, line 15 delete “a spatial position” and replace with --the spatial position--.
In claim 1, line 16 delete “outlet section which” and replace with --outlet section, which--.
In claim 1, line 24 delete “actuating means” and replace with --at least one actuating means--.
In claim 1, line 26 delete “the actuating means is movable along the direction of the axial” and replace with --the at least one actuating means is movable along a direction of an axial--.
In claim 1, line 27-28 delete “the actuating element” and replace with --the at least one actuating element--.
In claim 15, line 2 delete “an inlet section” and replace with --the inlet section--.
In claim 15, line 3 delete “a pinch valve arrangement” and replace with --the pinch valve arrangement--.
In claim 15, line 4 delete “a pinch valve arrangement” and replace with --the pinch valve arrangement--.
In claim 17, line 3 delete “a central axis” and replace with --the central axis--.
In claim 18, line 3 delete “a central axis” and replace with --the central axis--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or render obvious a device for dosing and dispensing material, particularly including at least one actuating means being movable mounted to an operating section of the at least one actuating element, wherein the at least one actuating means is movable along a direction of an axial length of the material receiving means to set a dosage independent of the movement of the at least one actuating element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754